Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1,5, 7-20 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1,5,7-18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PG pub 20080302407) and in view of Meine et al  [PG pub 20160268959) and Heidmann (Pat No. 4406101).
Regarding  claim 1 and 5, Meine et al teaches a solar module comprising:
a body having an interior surface extending between a top and a bottom of the module frame, a solar laminate is received adjacent the top of the module frame [fig 4A];
a lower flange extending from the interior surface of the body, the lower flange including a distal end [fig 4A];
a cable management flange extending from the interior surface of the body between the lower flange and the top of the module frame, the cable management flange including a distal end and a first retention section [fig 4A]; and
at least one node disposed on the cable management flange and at least partly defining the first retention section [fig 4A],
wherein the cable management flange and the lower flange define a cavity therebetween [fig 4A]
wherein the distal ends of the lower flange and the cable management flange define an opening[fig 4A],
wherein the at least one node and the cable management flange are arranged to engage the cable and secure the cable in the cavity [fig 4A]/

    PNG
    media_image1.png
    403
    910
    media_image1.png
    Greyscale

Kobayashi teaches the claimed limitation, but Kobayashi does not teach the cable and cable cavity.
Meine et al teaches a module frame having  the cable management flange and the lower flange define a cable cavity therebetween for retaining at least one cable [fig 22 para 90], wherein the distal ends of the lower flange and the cable management flange define an opening for inserting the cable into the cable cavity [fig 22], wherein the at least one node and the cable management flange are arranged to engage the cable and secure the cable in the cable cavity [fig 22 para 90].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cable management and lower flange of Kobayashi to define a cable cavity for retaining the cable as taught by Meine for safely and securely stored [para 90]
Kobayashi  teaches the claimed limitation, but Kobayashi does not teach the cable management flange being flexible.
Heidmann teaches partition wireway comprising at least one flanges being flexible with sufficient stiffness to normally maintain the U-shape of the channel and thereby retain and conceal the cables (col 1 lines 40-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cable management flange to be flexible as taught by Heidmann for inserting, retaining and withdrawing the cables (col 1 lines 40-49).
The recitation “for retaining at least one cable” and “for inserting… cable cavity”, “to accept and retain the at least one cable” are functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 7, modified Kobayashi teaches the cable management flange extended at a angle relative to the lower flange [fig 4A].
Regarding claim 8, Meine et al teaches at least one node disposed on the cable management [fig 4A].

Regarding claim 9, modified Kobayashi  teaches the claimed limitation, but modified Kobayashi does not teach the second retention section,
Meine et al teaches the cable management flange further comprises a first retention section and a second retention section, wherein the first retention section and the lower flange define a first cable region therebetween, and wherein the second retention section and the lower flange define a second cable region therebetween [fig 22].

    PNG
    media_image2.png
    578
    872
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape the cable management to have the first retention and second retention as taught by Meine et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). 
As for combination, modified Kobayashi teaches the cable management flange further comprises a first retention section and a second retention section, wherein the first retention section and the lower flange define a first cable region therebetween, and wherein the second retention section and the lower flange define a second cable region therebetween
Regarding claim 10, modified Kobayashi teaches the first cable region defines a first distance between the first retention section and the lower flange, and wherein the second cable region defines a second distance between the second retention section and the lower flange [fig. 4 , Kobayashi, fig 22, Meine et al]
Regarding claim 11, the first distance is greater than the second distance [fig 4A, Kobayashi]

Regarding claim 13, modified Kobayashi teaches the body has a first end and a second end, and wherein the lower flange and the cable management flange extend along a length of the body from the first end to the second end [fig 4A, Kobayashi]
Regarding claim 14, Meine et al teaches a solar module comprising:
a body having an interior surface extending between a top and a bottom of the module frame, a solar laminate is received adjacent the top of the module frame [fig 4A];
a lower flange extending from the interior surface of the body, the lower flange including a distal end [fig 4A];
a cable management flange extending from the interior surface of the body between the lower flange and the top of the module frame, the cable management flange including a distal end and a first retention section [fig 4A]; and
at least one node disposed on the cable management flange and at least partly defining the first retention section [fig 4A],
wherein the cable management flange and the lower flange define a cavity therebetween [fig 4A]
wherein the distal ends of the lower flange and the cable management flange define an opening[fig 4A],
wherein the at least one node and the cable management flange are arranged to engage the cable and secure the cable in the cavity [fig 4A]/
the cable management flange extends at an angle relative to the lower flange and is arranged to engage the cable and secure the cable in the cable cavity [fig fig 4A see drawing above]
Kobayashi teaches the claimed limitation, but Kobayashi does not teach the cable and cable cavity.
Meine et al teaches a module frame having  the cable management flange and the lower flange define a cable cavity therebetween for retaining at least one cable [fig 22 para 90], wherein the distal ends of the lower flange and the cable management flange define an opening for inserting the cable into the cable cavity [fig 22], wherein the at least one node and the cable management flange are arranged to engage the cable and secure the cable in the cable cavity [fig 22 para 90].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cable management and lower flange of Kobayashi to define a cable cavity for retaining the cable as taught by Meine for safely and securely stored [para 90]
Modified Kobayashi  teaches the claimed limitation, but modified Kobayashi does not teach the cable management flange being flexible.
Heidmann teaches partition wireway comprising at least one flanges being flexible with sufficient stiffness to normally maintain the U-shape of the channel and thereby retain and conceal the cables (col 1 lines 40-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cable management flange to be flexible as taught by Heidmann for inserting, retaining and withdrawing the cables (col 1 lines 40-49).
The recitation “for retaining at least one cable” and “for inserting… cable cavity”, “to accept and retain the at least one cable” are functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
Regarding claim 15, modified Kobayashi teaches at least one node disposed on the cable management [fig 4A, Kobayashi].

Regarding claim 16, modified Kobayashi  teaches the claimed limitation, but modified Kobayashi does not teach the second retention section.
Meine et al teaches the cable management flange further comprises a first retention section and a second retention section, wherein the first retention section and the lower flange define a first cable region therebetween, and wherein the second retention section and the lower flange define a second cable region therebetween [fig 22].

    PNG
    media_image2.png
    578
    872
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape the cable management to have the first retention and second retention as taught by Meine et al since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). 
As for combination, modified Kobayashi teaches the cable management flange further comprises a first retention section and a second retention section, wherein the first retention section and the lower flange define a first cable region therebetween, and wherein the second retention section and the lower flange define a second cable region therebetween

Regarding claim 17, modified Kobayashi teaches the first cable region defines a first distance between the first retention section and the lower flange, and wherein the second cable region defines a second distance between the second retention section and the lower flange [fig. 4 , Kobayashi, fig 22, Meine et al]
Regarding claim 18, the first distance is greater than the second distance [fig 4A, Kobayashi]


Regarding claim 20, modified Kobayashi teaches the body has a first end and a second end, and wherein the lower flange and the cable management flange extend along a length of the body from the first end to the second end [fig 4A, Kobayashi]
Regarding claim 21, modified Kobayashi teaches the cable management flange being integral with the body [fig 4, Kobayashi].
Regarding claim 22, modified Kobayashi teaches the body has a top and a bottom, and wherein the interior surface is a vertical interior surface extending from the top to the bottom of the body [fig 4, Kobayashi].
Regarding claim 23, modified Meine et al teaches the lower flange and the cable management flange extend directly from the vertical interior surface of the body [fig 4A, Kobayashi]. 
Claims  12, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PG pub 20080302407)  and Meine et al  [PG pub 20160268959), and Heidmann (Pat No. 4406101) and further in view of Kovalov (PG Pub 20150034362).

Regarding claim 12, 19, modified Kobayashi teaches cable management flange and the lower flange having a distance for retaining the cable, but KObayashi does not teach the distance as claimed.
Kovalov teaches the electrical connector comprising opposite disposed grooves for retaining conductor (cable) where the size or the orientation of the opposite grooves are adjusted to fit the conductor size (abstract para 89). It is noted that the size or orientation of the opposite groove includes or affects the distance between two opposite grooves.
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the distance between the lower flange and cable management flange of modified Kobayashi to arrive the claimed range as taught by Kovalov since Kovalov teaches the size or the orientation of the opposite grooves are adjusted to fit the conductor size for retaining the cable (abstract para 89).
Or alternatively:
Swahn et al teaches the distance between two flanges of the solar frame being from 2mm to 50mm which is overlapped the claimed range.
it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance between the lower flange and cable management flange of modified Kobayashi to arrive the claimed range as taught by Swahn since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments filed on 10/24/2022 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726